Exhibit 10.40
THIRD AMENDMENT TO SERVICE CENTER LEASE
     This Third Amendment to Service Center Lease (“Amendment”) is made and
entered into this ___ day of March, 2010, by and between TM Properties, L.L.C.,
a Missouri limited liability company, successor to The Lincoln National Life
Insurance Company (“Landlord”), and Quality Systems, Inc., a California
corporation, successor Lackland Acquisition II, LLC as (“Tenant”).
     WHEREAS, Landlord and Tenant entered into that certain Standard Service
Center Lease Agreement dated November 28, 2001, as amended by that certain First
Amendment to Service Center Lease dated August 17, 2005 and that certain Second
Amendment to Service Center Lease dated August 17, 2005 (as amended, “Lease”),
whereby Tenant leased those certain premises containing approximately 30,705
square feet in Suites 1828, 1836A, 1836B and 1842 at the building known as
Meadows Corporate Center II and approximately 9,361 square feet in Suite 1884-7
at the building known as Meadows Corporate Center IV, which is situated at
Lackland Hill Parkway, St. Louis, Missouri, 63146, upon the terms and conditions
contained in the Lease; and
     WHEREAS, Landlord and Tenant agree that the Lease is currently scheduled to
expire on November 30, 2010; and
     WHEREAS, Landlord and Tenant desire to renew and extend the term for an
additional five (5) years pursuant to the terms of this Amendment; and
     WHEREAS, Landlord and Tenant desire to modify and amend certain terms and
conditions of the Lease as hereinafter provided.
     NOW, THEREFORE, in consideration of the agreements and promises contained
herein and in the Lease, and other valuable consideration, the adequacy and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.   Recitals. The Recitals contained herein are true and correct and
incorporated herein by this reference. Capitalized terms not otherwise defined
herein, in the Recitals, or the preamble, shall have the meanings ascribed to
them under the Lease, as amended hereby.   2.   Renewal Term. Tenant and
Landlord hereby extend and renew the Lease for an additional five (5) year
period, commencing on December 1, 2010 and terminating on November 30, 2015
(“Renewal Term”).   3.   Leased Premises. Section 1.1 of the Lease is hereby
deleted in its entirety and replaced with the following:

      “1.1 Demise of Leased Premises. Landlord, in consideration of the rents
and of the terms and conditions hereinafter contained, does hereby lease to
Tenant, and Tenant does hereby rent from Landlord the space containing
approximately 57,997 rentable square feet in the aggregate (“Leased Premises”).
The Leased Premises is located in seven (7) suites as follows:

 



--------------------------------------------------------------------------------



 



  (i)   Suite 1836A containing 8,139 rentable square feet in Meadows Corporate
Center II;     (ii)   Suite 1836B containing approximately 4,430 rentable square
feet in Meadows Corporate Center II;     (iii)   Suite 1828 containing
approximately 9,500 rentable square feet in Meadows Corporate Center II;    
(iv)   Suite 1842 containing approximately 8,636 rentable square feet in Meadows
Corporate Center II;     (v)   Suite 1844-46 containing approximately 11,636
rentable square feet in Meadows Corporate Center II (“Expansion Space”);    
(vi)   Suite 1884-7 containing approximately 9,361 rentable square feet in
Meadows Corporate Center IV (“Suite 1884-7”); and     (vii)   Suite 1884-4
containing approximately 6, 295 square feet in Meadows Corporate Center IV
(“Suite 1884-4”, and collectively with Suite 1884-7, the “Transition Space”).

      Effective as of December 1, 2010, the Leased Premises shall also include
Suite 1848 containing approximately 8,575 rentable square feet in Meadows
Corporate Center III (“Suite 1848”), for an aggregate total of 66,572 square
feet. Meadows Corporate Center II, Meadows Corporate Center III, and Meadows
Corporate Center IV are located at Lackland Hills Parkway, St. Louis, Missouri
63146 (each a “Building, and collectively “Buildings”). The Buildings are part
of a three (3) building service center complex commonly known as The Meadows
Corporate Center (collectively the “Project”). The “Property” is the land upon
which the Project is located and is described on Exhibit “A” and the floor plans
of the Leased Premises are attached as Exhibit “B” and incorporated by
reference.”

4.   Base Rent. Notwithstanding anything to the contrary contained in the Lease,
commencing December 1, 2010, Tenant shall pay Base Rent to Landlord in the
amount as follows:

                          Period   Base Rent per SF   Monthly Base Rent   Annual
Base Rent
12/1/2010-11/30/2012
  $ 10.50     $ 58,250.50     $ 699,006  
12/1/2012-11/30/2014
  $ 11.00     $ 61,024.33     $ 732,292  
12/1/201-11/30/2015
  $ 11.50     $ 63,798.17     $ 765,578  

2



--------------------------------------------------------------------------------



 



     Effective December 1, 2010, the Base Rent is computed based upon 66,572
square feet of the Leased Premises. With respect to the Expansion Space, Base
Rent shall abate until December 1, 2010. Base Rent and all other sums, whether
designated additional rent or otherwise, payable to Landlord under this Lease
shall be paid to Landlord at the following address, or at such other address as
Landlord may direct in writing:

      TM Properties, L.L.C.
4678 World Parkway Circle
St. Louis, Missouri 63134

5.   Proportionate Share. Section 3.4 of the Lease is hereby deleted in its
entirety and replaced with the following:

      “3.4 Proportionate Share. Tenant’s “Proportionate Share” as used in this
Lease shall be obtained by multiplying the expense in question by a fraction,
the numerator of which shall be the rentable square footage area of the Leased
Premises, and the denominator of which shall be the rentable square feet of the
Project, which for purposes of this Lease shall be stipulated to be 132,994
rentable square feet. For purposes of this Lease, Tenant’s Proportionate Share
is 43.6% (57,997 rentable square feet divided by 132,994 rentable square feet).
Effective as of December 1, 2010, Tenant’s Proportionate Share is 50.05% (66,572
rentable square feet divided by 132,994 rentable square feet).”

6.   Project. The terms “Property” and “Building” found in Sections 3.5(b), 3.6,
and 4.4 of the Lease are hereby deleted and replaced with the term “Project”.  
7.   Real Property Taxes and Insurance. Commencing on December 1, 2010,
Section 3.5(a) of the Lease is hereby deleted in its entirety and replaced with
the following:

      “3.5 Real Property Taxes and Insurance. (a) Beginning December 1, 2010,
Tenant shall pay as Additional Rent, Tenant’s Proportionate Share of the amount
by which Real Property Taxes (as defined in Section 3.5(b)) and Insurance (as
defined in Section 3.6) payable during each calendar year falling entirely or
partly within the Lease Term exceed the Expense Stop Amount as defined in
Section 3.9. Tenant shall make estimated monthly payments to Landlord on account
of the amount by which Real Property Taxes and Insurance that are expected to be
paid during each calendar year would exceed the Expense Stop Amount. Beginning
December 1, 2010 and at the beginning of each calendar year thereafter, Landlord
may submit a statement setting forth Landlord’s reasonable estimate of such
excess and Tenant’s Proportionate Share thereof. Tenant shall pay to Landlord on
the

3



--------------------------------------------------------------------------------



 



      first day of each month following receipt of such statement, until
Tenant’s receipt of the succeeding annual statement, an amount equal to
one-twelfth (1/12th) of such share.”

8.   Expense Stop Amount. Section 3.9 of the Lease is hereby deleted in its
entirety and replaced with the following:

      “3.9 Expense Stop Amount. For purposes of this Lease, “Expense Stop
Amount” shall be defined as Tenant’s Proportionate Share of the actual expense
incurred for Real Property Taxes and Insurance in the calendar year 2010.”

9.   Common Expenses. The following shall be added to the end of Section 4.4 of
the Lease: “; and management fees paid by Landlord.”   10.   Option to Extend
Term. Section 2.4 of the Lease is hereby deleted in its entirety and replaced
with the following:

      “2.4 Option to Extend Term. Provided Tenant is not in default in any of
the terms, conditions or covenants of this Lease either on the date Tenant gives
Landlord the renewal notice required herein or at the end of the Renewal Term,
Landlord hereby grants to Tenant an option to renew (“Option to Renew”) this
Lease for one (1) additional period of five (5) years upon the same terms and
conditions contained in the Lease, except that Base Rent and any tenant
improvement allowance shall be negotiated in good faith by both Landlord and
Tenant upon market terms changed by similar properties in the Westport submarket
at the time the Option to Renew is exercised. The Option to Renew must be
exercised by Tenant giving written notice to Landlord during the period between
November 30, 2014 and February 28, 2015. All other terms of this Lease shall
remain the same. As used throughout this Lease, any reference to the “lease
term”, “term”, or “term of this Lease” shall also include any and all renewal
terms and the Renewal Term.”

11.   Right of First Opportunity.

  (a)   The first sentence of Section 2.5 is hereby deleted in its entirety and
replaced with the following:         “2.5 Right of First Opportunity. Subject to
all other options held by existing tenants of the Buildings and provided that
Tenant is not in default hereunder at the time of Tenant’s exercise of this
option, Tenant shall have a one-time right of first opportunity (the “Right of
First Opportunity”) to lease any contiguous space to the Leased Premises located
in Meadows Corporate Center III (the

4



--------------------------------------------------------------------------------



 



      “ROFO Space”), if and when such space becomes available during the Term of
this Lease, on the following terms and conditions:”     (b)   Section 2.5(i) of
the Lease is hereby deleted in its entirety and replaced with the following:    
    “(i) Landlord shall notify Tenant of the available ROFO Space prior to
offering such ROFO Space to any other party and set forth the terms and
conditions upon which Landlord is willing to lease the ROFO Space to Tenant
(“Landlord’s Notice”). Tenant shall have five (5) days from the receipt of
Landlord’s Notice to exercise the Right of First Opportunity by sending written
notice to Landlord of its intent to lease the ROFO Space upon the terms and
conditions in Landlord’s Notice (the “Leased Expansion Space”). Tenant shall be
deemed to have declined a lease for the ROFO Space if its acceptance is delayed
or if the acceptance changes any material term or condition of the Landlord’s
Notice.”

12.   Tenant Improvements. A new Section 27 is hereby added to the Lease:

      “27 Tenant Improvements.         (a) Preliminary Space Plan. Tenant shall
prepare and provide a preliminary space plan to Landlord to be mutually approved
by Landlord and Tenant showing the size, nature and location of the improvements
to be constructed in Leased Premises (the “Tenant Improvements”). Promptly
following execution of this Lease, Tenant shall meet with an architect approved
by Landlord and shall provide such information and make such selections as may
be necessary for the expeditious completion of the planning process.         (b)
Working Drawings. Based upon the preliminary space plan and the information
provided and selections made by Tenant, Landlord shall cause working drawings
and specifications (collectively, the “Plans”) to be prepared for the Tenant
Improvements. The Plans shall be consistent with the Building design standards
as established by Landlord (unless a departure therefrom is approved by both
parties). Tenant shall contract directly with the architect to prepare the
Plans. The cost for the Plans shall be paid out of the tenant improvement
allowance of $250,000 (“Tenant Improvement Allowance”). The Plans shall be
subject to the reasonable approval of both parties. Except as specifically noted
on the approved Plans, all materials and finishes shall be those established as
the building standard by Landlord.         (c) Cooperation. During the entire
course of the process described above, both Landlord and Tenant shall review and
respond to

5



--------------------------------------------------------------------------------



 



      submissions by the other party with reasonable dispatch. Tenant shall
respond with its approval or comments within five days after receipt of initial
drawings, specifications, or other materials requiring Tenant’s review and
within three days after receipt of revised versions of such documents or
materials. From time to time at the request of either party, Landlord and Tenant
shall devise, and revise as necessary, working schedules for the preparation of
the Plans and the construction of the Improvements. Tenant shall not permit any
supplier, installer, contractor, or other person employed by Tenant to
materially interfere with the progress of the work and any access shall be
subject to scheduling with Landlord and in compliance with all of Landlord’s
requirements.         (d) Construction. Landlord shall solicit at least three
(3) competitive bids for a general contractor and shall consult with Tenant as
to the most qualified, competitive bidder to be selected. Landlord shall cause
the general contractor to construct the Tenant Improvements within the Leased
Premises set forth in the approved Plans in a good, workmanlike manner and in
substantial accordance with the Plans.         (e) Change Order. If Tenant
requests any changes to the Tenant Improvements, Landlord shall advise Tenant
prior to making such changes as to the estimated cost to perform such change and
the estimated delay, if any, in the date for Substantial Completion estimated to
be caused by such change. If the change order requires any additional payment by
Tenant, Tenant shall pay the same to Landlord within ten (10) days after receipt
of the change order.         (f) Cost. Prior to commencement of construction of
the Tenant Improvements, Tenant shall pay to Landlord the amount, if any, by
which the estimated Costs of Construction exceed the Tenant Improvement
Allowance. Any difference between actual and estimated Costs of Construction
shall be paid or refunded, as the case may be, within ten days after receipt of
Landlord’s statement calculating the amount due. Any unused portion of the
Tenant Improvement Allowance shall not be used as a rent credit or otherwise and
will no longer be available to Tenant if not used by December 31, 2010. “Costs
of Construction” of the Tenant Improvements means all costs and expenses
incurred by Landlord to design and build the Tenant Improvements, including,
without limitation, permit and inspection fees, management and supervision fees
equal to five percent (5%) of all expenses for which the Tenant Improvement
Allowance was utilized, taxes, amounts paid to contractors, subcontractors, and
suppliers,

6



--------------------------------------------------------------------------------



 



      architects’ fees, engineering costs, premiums for bonds and insurance,
utilities, equipment rental, demolition, labor, materials, and supplies. Tenant
may use a portion of the Tenant Improvement Allowance in an amount not to exceed
$51,000 towards the purchase of cubicles, furniture, equipment and move-related
expenses for the Premises. The Tenant Improvement Allowance may not be used
towards the payment of Rent.         (g) “Substantial Completion” (or similar
derivations) of the Tenant Improvements shall mean that stage of the Tenant
Improvements when the Tenant Improvements are sufficiently complete in
accordance with the approved Plans so that Tenant can occupy and utilize the
Leased Premises for its intended purpose, with only a limited number of minor
punchlist items remaining to be completed or corrected and which do not
unreasonably interfere with Tenant’s use of the Leased Premises.”

13.   Transition Space: A new Section 28 is hereby added to the Lease:

      “28. Transition Space. Effective as of December 1, 2010, the Transition
Space shall be leased on a month-to-month basis upon the same terms and
conditions of this Lease, including Base Rent. Either party may terminate all or
a portion of the Transition Space upon thirty (30) days prior written notice to
the other party (“Termination Notice”). Tenant shall execute and deliver to
Landlord within thirty (30) days of the Termination Notice an amendment to the
Lease prepared by Landlord which (a) removes the Transition Space from the
Leased Premises, (b) decreases the rentable area of the Leased Premises by the
rentable area of the Transition Space and decreases Tenant’s Proportionate Share
accordingly, and (c) makes such other modifications of affected portions of this
Lease consistent with the foregoing.”

14.   Expansion Space and Suite 1848: A new Section 29 is hereby added to the
Lease:

      “29. Expansion Space and Suite 1848. Notwithstanding anything to the
contrary contained in the Lease, Landlord shall at its expense make any
improvements or alterations to the Expansion Space and Suite 1848 that are
specifically required by governmental officials to conform with applicable laws,
ordinances, regulations, and the ADA in connection with Tenant’s initial
occupancy of the Expansion Space and Suite 1848 only.”

15.   Interior Construction. Section 26.5 of the Lease and Exhibit “F” of the
Lease are hereby deleted in their entirety.

7



--------------------------------------------------------------------------------



 



16.   Notices: Landlord’s and Tenant’s notice addresses as provided in
Article XVII of the Lease are hereby deleted and replaced with the following:

      “If to Landlord:
        Thomas R. Martin
Duke Realty Corporation
520 Maryville Centre Drive
Suite 200
St. Louis, MO 63141         With a copy to:         Cassidy Turley
1884 Lackland Hill Parkway, Suite 2
St. Louis, MO 63146         If to Tenant:         Mr. Allen Weiss
VP, Procurement
Office of the COO
Quality Systems, Inc.
1811 Von Karman Avenue, Suite 600
Irvine, CA 92612”

17.   Exhibits. Exhibit “A” to the Lease, which is the definition of Property,
and Exhibit “B” to the Lease, which is the Floor Plan, are hereby replaced by
Exhibit “A” and Exhibit “B” attached hereto and incorporated herein by this
reference.   18.   Ratification. Except as expressly set forth herein, all the
terms, covenants and conditions, representations and warranties set froth in the
Lease shall continue in full force and effect and are hereby ratified and
affirmed.   19.   Authorization. Each of the parties represents and warrants to
the other that it is authorized to enter into this Amendment and has taken all
necessary action to approve the execution of this Amendment.   20.  
Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the day and year first above written.

                  LANDLORD:   TENANT:
 
                TM Properties, L.L.C.   Quality Systems, Inc.
 
               
By: 
/s/ Thomas K. Martin      By:  /s/ Phillip N. Kaplan   
 
Name:  Thomas K. Martin        Name:  Phillip N. Kaplan  
 
Title: Manager        Title: COO  

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of Property

10



--------------------------------------------------------------------------------



 



EXHIBIT B
Floor Plan

11